ON MOTION TO FILE AMENDED MOTION FOR ATTORNEY’S FEES
GLICKSTEIN, Judge.
In an earlier case this court denied appellate attorney’s fees claimed under a note provision that lacked the language of mutuality of relief we thought to be implicitly required, to activate section 59.46, Florida Statutes (1985). Palm Beach Management Corporation v. DeWoody and Company, 497 So.2d 1298 (Fla. 4th DCA 1986). The statutory section construes as including appellate attorney’s fees a provision of a statute or contract that provides for payment of attorney’s fees to the prevailing party, absent an expressed contrary intent.
In the recent case of Cheek v. McGowan Electric Supply Co., 511 So.2d 977, 980 (Fla.1987), the Florida Supreme Court held that section 59.46, Florida Statutes (1985), extends a contractual attorney’s fee provision to appellate attorney’s fees even *91though the subject contractual fee provision is unilateral.
The captioned motion has called this updated construction of the pertinent law to our attention. Although we do not ordinarily address opinions to motions, we do so now to alert bench and bar to the foregoing information.
We grant appellee’s motion to file amended motion for attorney’s fees out of time.
HERSEY, C.J., and DOWNEY, J., concur.